Emery, J.
The plaintiff, being in the employ of Aaron H. Gould, contractor, performed fifty-seven and nine-tenths days’ labor in erecting the Hotel " Manor Inn ” at Sullivan Harbor, with the consent of the owner, Clyde I). Y. Hunt. For this labor, the plaintiff admittedly acquired a lien on the Hotel by B. S., c. 91, § 30.
To preserve that lien, the same statute (section 32) required the claimant, within thirty days after he ceased to labor, to file in the office of the clerk of the town in which the building is situated, " a true statement of the amount due him, with all just credits given, together with a description of the property intended to be covered by the lien sufficiently accurate to identify it, and the names of the owners, if known.” The plaintiff ceased to labor July 27, 1889, and within thirty days thereafter filed in the office of the clerk of the town of Sullivan, in which the building is situated, the following paper :
"Sullivan, July 27, 1889.
"Mr. Aaron H. Gould, to Hallet E. Durling, Dr.
"To 57 9-10 days labor on Hotel "Manor Inn,” at Sullivan Harbor, at $2.25 per day. $130.18
Hallet E. Durling.
*137"State of Maine, Hancock, sh. On tliis 26th day of August, 1889, personally appeared the above Jlallct N. Hurling and made oath in due form that the above bill by Mm subscribed, is just and true in all its parts for which he wishes to secure a lien as provided by law. Cyrus Emery, Justice of the Peace.”
Seasonably thereafter he brought this suit to enforce Ms lien claim on the Hotel. Mr. Hunt, the owner, appeared to defend against the lien claim, and rested Ms defense solely on the ground, that the above notice was insufficient in form to preserve the lien, in the following particulars. First, that it does not state in terms, "the amount due,” but only states a debit charge, without any statement as to credits. Second, that it does not state that the Hotel "Manor Inn,” is intended to be covered by the lien. Third, that it does not state the names of the owners nor that the names were unknown. It appeared that the plaintiff did not know who was the owner, though he supposed the Sullivan Harbor Land Company to be.
The presiding justice overruled these objections, and ruled that the notice was sufficient to preserve the lion. The owner excepted.
Mechanics’ liens on buildings and land, though recognized and favored by the civilians, had no place in the common law, which from its feudal character, was reluctant to subject realty to the payment of any claims other than feudal. They were introduced into the -law by positive statute in this country. These statutes were naturally at first deemed by the courts to bo in derogation of the common law, and hence to be construed narrowly and strictly. They have now, however, become an integral part of our law, and their justice and beneficence have become apparent. They now form recognized principles of remedial justice, and should receive broad and liberal construction.
A lien once acquired by labor on a building by the consent of the owner, should not be defeated by technicalities, when no rights of others are infringed, and no express command of the statute is disobeyed. The purpose of section 32, is to secure to owners and prospective purchasers of the property, notice of the *138amount and nature of the lien, to which it is subject, and in whose favor the lien has accrued. If that notice is fairly and fully given under the sanction of the claimant’s signature and affidavit, the interests of others are protected and the purpose of the section is fulfilled. It would be too rigorous to insist upon formal and technical accuracy from a laborer in giving such-notice. The legislature has declared in section 33, that inaccuracies in the statement shall not invalidate, unless they be willful or leave the notice obscure. The court should give this section full play.
In this case, we think that the owner or prospective purchaser of the "Manor Inn,” by inspecting the notice on file in the town clerk’s office would be clearly notified, that Hallet R. Durling (the plaintiff), claimed to have furnished labor to the amount of one hundred and thirty dollars and eighteen cents on that hotel; that one hundred and thirty dollars and eighteen cents was the "amount duo .;” that there were no credits to be given and that a lien was claimed on the hotel for that sum. The mere filing of the paper could not fail to give notice that a lien was claimed. Richer v. Joy, 72 Maine, 106. All the above information was verified by the signature and affidavit of the claimant.
If the name of the owner of the property is unknown to the claimant, the statute does not require him to formally allege his ignorance. His very omission to state the name of the owner would give notice that the name was unknown, as was the fact in this case. It would be unreasonable to insist that a laborer’s notice of his lien once acquired, shall have all the formal precision of allegation -used in an indictment for crime.
We think the notice in this case is a substantial compliance with the requirements of the statute.

Exceptions overruled.

Putees, C. J., Libbey, Postee, Haskell and Wiiiteiiouse, JJ., concurred.